                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION
                                       ______

JASON GOODWILL,

                    Petitioner,                   Case No. 2:19-cv-162
v.                                                Honorable Paul L. Maloney
JASON THIBEAULT,

                    Respondent.
____________________________/

                                       JUDGMENT

             In accordance with the order entered this day:

             IT IS ORDERED that the petition for writ of habeas corpus is DISMISSED

WITHOUT PREJUDICE for failure to cure a deficiency.



Dated:   October 22, 2019                         /s/ Paul L. Maloney
                                                  Paul L. Maloney
                                                  United States District Judge
